                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

 UNITED STATES OF AMERICA                            )
                                                     )
                                                     )
 vs.                                                 )     CASE NO. 3:11CR268-RJC-DSC
                                                     )     (Financial Litigation Unit)
 JOHN KNOX BRIDGES                                   )
                                                     )

                                    WRIT OF EXECUTION

TO THE UNITED STATES MARSHAL:

       A judgment was entered on July 25, 2013 (Doc No. 46) in the United States District Court

for the Western District of North Carolina in favor of the United States of America and against the

Defendant John Bridges, whose last known address is XXXXXXXXXXX, Salisbury, North

Carolina 28144, in the sum of $1,534,736.70. The balance on the account as of September 1, 2020,

is $1,528,179.45.

       NOW THEREFORE, YOU ARE HEREBY COMMANDED pursuant to 28 U.S.C. § 3203

to satisfy the judgment by levying on and selling all property in which the Defendant has a

substantial non-exempt interest, and by executing upon the following property described as the

Defendant’s miscellaneous artwork, reference number 13-FBI-005949, in the custody of the

United States Marshals Service and being stored by contractor Gaston & Sheehan at 1701 ½

Pfennig Lane, Pflugerville, Texas 78660.

       No sale shall take place until either the United States Attorney’s Office or Marshal have

filed a certificate with the Court indicating that the Defendant has been served with a copy of this

Writ, and until at least twenty days have passed since service on Defendant and thirty days have

passed since the date of levy. No other process needs to be served on the Defendant prior to the

sale, and the Notice of Levy does not need to be filed with the county.


       Case 3:11-cr-00268-RJC-DSC Document 71 Filed 09/03/20 Page 1 of 5
       YOU ARE ALSO COMMANDED to collect interest, if applicable, thereon from the date

hereof with your costs and expenses and make return of this writ within ninety days after the date

of issuance if levy is not made, or, within ten days after the date of sale of property on which levy

is made.

       YOU ARE FURTHER COMMANDED that the levy and sale shall not exceed property

reasonably equivalent in value to the aggregate amount of the judgment, costs and interest.

       YOU ARE FURTHER COMMANDED to prepare and file a Report of Sale with the Court

within five days after the sale is completed. The sale will be final after the Report of Sale is filed

with the Court.

       YOU ARE FURTHER AUTHORIZED, at your discretion, to contract with a real estate or

brokerage firm or auction house for the sale of the property in order to maximize said sale. In

addition, you are not required to sell property at auction, on the premises of the property where it

is located, or at the courthouse, and any reasonable advertising may be used, so long as it is done

in a commercially reasonable manner. No official Notice of Sale needs to be issued and posted at

the county courthouse.

       YOU ARE FURTHER COMMANDED to turn over the net proceeds realized from the

sale of the levied property to the United States Clerk of Court. The payment should be mailed to:

                                    United States District Court
                                      401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that the payment is credited properly, the following information should

be included on the check: Court Number 3:11CR268.

       SO ORDERED.
                                     Signed: September 3, 2020




       Case 3:11-cr-00268-RJC-DSC Document 71 Filed 09/03/20 Page 2 of 5
RETURN



DATE RECEIVED:                           TIME RECEIVED:

____________________________             __________________________________

DATE OF LEVY:                            PROPERTY SEIZED BY LEVY:


___________________________              _________________________________
                                         _________________________________
                                         _________________________________


DATE OF SALE:                            FEES, COSTS AND EXPENSES:

___________________________              _________________________________
                                         _________________________________
                                         _________________________________




The Writ was received and executed:


_____________________________            ___________________________________
U.S. Marshal                             (By) Deputy U.S. Marshal




      Case 3:11-cr-00268-RJC-DSC Document 71 Filed 09/03/20 Page 3 of 5
                      CLAIM FOR EXEMPTION FORM
           MAJOR EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

_____1.      Wearing apparel and school books.--Such items of wearing apparel and such school
             books as are necessary for the debtor or for members of his family.

_____2.      Fuel, provisions, furniture, and personal effects.--So much of the fuel, provisions,
             furniture, and personal effects in the Debtor’s household, and of the arms for
             personal use, livestock, and poultry of the debtor, as does not exceed $9,690 in
             value.

_____3.      Books and tools of a trade, business, or profession.--So many of the books, and
             tools necessary for the trade, business, or profession of the debtor as do not exceed
             in the aggregate $4,850 in value.

_____4.      Unemployment benefits.--Any amount payable to an individual with respect to his
             unemployment (including any portion thereof payable with respect to dependents)
             under an unemployment compensation law of the United States, of any State, or of
             the District of Columbia or of the Commonwealth of Puerto Rico.

_____5.      Undelivered mail.--Mail, addressed to any person, which has not been delivered to
             the addressee.

_____6.      Certain annuity and pension payments.--Annuity or pension payments under the
             Railroad Retirement Act, benefits under the Railroad Unemployment Insurance
             Act, special pension payments received by a person whose name has been entered
             on the Army, Navy, Air Force, and Coast Guard Medal of Honor roll (38 U.S.C.
             1562), and annuities based on retired or retainer pay under Chapter 73 of Title 10
             of United States Code.

_____7.      Workmen’s Compensation.--Any amount payable with respect to compensation
             (including any portion thereof payable with respect to dependents) under a
             workmen’s compensation law of the United States, any State, the District of
             Columbia, or the Commonwealth of Puerto Rico.

_____8.      Judgments for support of minor children.--If the debtor is required by judgment of
             a court of competent jurisdiction, entered prior to the date of levy, to contribute to
             the support of his minor children, so much of his salary, wages, or other income as
             is necessary to comply with such judgment.

_____9.      Certain service-connected disability payments.-- Any amount payable to an
             individual as a service-connected (within the meaning of section 101(16) of Title
             38, United States Code) disability benefit under--(A) subchapter II, III,IV, V, or VI
             of Chapter 11 of such Title 38 or (B) Chapter 13, 21, 23, 31, 32, 34, 35,37, or 39 of
             such Title 38.

_____10.     Assistance under Job Training Partnership Act.
             --Any amount payable to a participant under the Job Training Partnership Act (29
             U.S.C. 1501 et seq.) from funds appropriated pursuant to such Act.


     Case 3:11-cr-00268-RJC-DSC Document 71 Filed 09/03/20 Page 4 of 5
The statements made in this claim of settlement to exemptions and request for hearing as to
exemption entitlement and fair market value of the property or funds designated are made and
declared under penalty of perjury that they are true and correct.

       I hereby request a Court hearing to decide the validity of my claims. Notice of the hearing
should be given to me by mail at:


(_______________________________________________________________)
      Address


or telephonically at (______)_____________
                       Phone No.


____________________________________
Defendant’s printed or typed name


____________________________________
Signature of the defendant  Date




      Case 3:11-cr-00268-RJC-DSC Document 71 Filed 09/03/20 Page 5 of 5
